Appeal from an award in favor of claimant. The evidence supports the finding that while in the course of his employment, claimant struck his right knee cap with a hammer, which subsequently resulted in marked swelling of the knee joint, with restriction of motion in the knee in flexion and extension, which condition is permanent, and that such permanent loss of use is the natural and unavoidable result of such accidental injury and the consequences and effects thereof. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.